
	
		II
		110th CONGRESS
		1st Session
		S. 1442
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2007
			Mr. Thomas introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To authorize the Secretary of Homeland
		  Security to establish new units of Customs Patrol Officers.
	
	
		1.Short titleThis Act may be cited as the
			 Shadow Wolves Apprehension and
			 Tracking Act of 2007.
		2.Customs Patrol officers
			(a)PurposeThe purpose of this section is to authorize
			 the Secretary of Homeland Security, acting through the Assistant Secretary of
			 Immigration and Customs Enforcement (referred to in this section as the
			 Secretary), to establish new units of Customs Patrol Officers
			 (commonly known as Shadow Wolves) during the 5-year period
			 beginning on the date of enactment of this Act.
			(b)Establishment of new units
				(1)In generalDuring the 5-year period beginning on the
			 date of enactment of this Act, the Secretary is authorized to establish within
			 United States Immigration and Customs Enforcement up to 5 additional units of
			 Customs Patrol Officers in accordance with this section, as appropriate.
				(2)MembershipEach new unit established pursuant to
			 paragraph (1) shall consist of up to 15 Customs Patrol Officers.
				(c)DutiesThe additional Immigration and Customs
			 Enforcement units established pursuant to subsection (b)(1) shall operate on
			 Indian reservations (as defined in section 3 of the Indian Financing Act of
			 1974 (25 U.S.C.
			 1452)) located on or near (as determined by the Secretary) an
			 international border with Canada or Mexico, and such other Federal land as the
			 Secretary determines to be appropriate, by—
				(1)investigating and preventing the entry of
			 terrorists, other unlawful aliens, instruments of terrorism, narcotics, and
			 other contraband into the United States; and
				(2)carrying out such other duties as the
			 Secretary determines to be necessary.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section such sums as are
			 necessary for each of fiscal years 2008 through 2013.
			
